Mr. Justice Fisher
delivered the opinion of the court.
There is no question of law in this case requiring our decision. Some of the instructions asked by the plaintiff, as mere abstract questions of law, were correct; but under the testimony the court committed no error in refusing them.
*521The verdict is fully sustained by the evidence. Indeed, we are of opinion that the plaintiff failed in proving his case. Under the agreement of defendant, the plaintiff should have proved that the makers of the note, which defendant undertook to collect, were able to pay it, or some part thereof; and that a failure to collect resulted from the gross negligence of the defendant. The plaintiff’s proof does not come up to this standard, and therefore did not sustain his case.
Judgment affirmed.